Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 7/6/2022.
In the Instant Amendment, Claim(s) 1, 3, 4 and 7 has/have been amended; Claim(s) 9 and 10 has/have been added; Claim(s) 1 and 7 is/are independent claims. Claims 1-10 have been examined and are pending in this application.

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
Applicant’s arguments in the remarks (pages 6-9) with respect to claim(s) 1 and 7 regarding the amended features have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2013/0320471 A1) in view of Yanai (JP 2007123351A).
Regarding claim 1, Luan teaches A camera assembly, comprising:
a photosensitive unit (112), including a photosensitive chip (114) and an optical filter (109) mounted on the photosensitive chip (Figs. 5, 11; para. 0027);
functional components (Figs. 7, 11; paras. 0029, 0031; 120’s);
an encapsulation layer (128), embedded with the photosensitive unit and the functional components (Fig. 7A; paras. 0031, 0033), wherein:
the photosensitive chip and the functional components are exposed from a bottom surface of the encapsulation layer (Fig. 7A), 
a top surface of the encapsulation layer (128) is higher than the photosensitive chip (114) and functional components (120’s) and exposes the optical filter (109) (Figs. 7, 7A), 
the photosensitive chip (114) has soldering pads facing away from the bottom surface of the encapsulation layer (Figs. 7, 11; paras. 0033, 0035; front pads of TSVs 106), and 
the functional components (120’s) have soldering pads (123’s) exposed from the bottom surface of the encapsulation layer (Figs. 7A, 7); and
a redistribution layer structure (132), disposed on the bottom surface of the encapsulation layer and electrically connecting to the soldering pads (Fig. 9; para. 0036),
but fails to teach
a stress buffering layer disposed on a sidewall of the optical filter;
the stress buffering layer is located between the sidewall of the optical filter and the soldering pads of the photosensitive chip.
However, in the same field of endeavor Yanai teaches
a stress buffering layer (11) disposed on a sidewall of the optical filter (6) (Fig. 6; paras. 0017, 0022);
the stress buffering layer (11) is located between the sidewall of the optical filter and the soldering pads (7) of the photosensitive chip (Fig. 6; paras. 0017, 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yanai in Luan to have a stress buffering layer disposed on a sidewall of the optical filter; the stress buffering layer is located between the sidewall of the optical filter and the soldering pads of the photosensitive chip for providing a buffering metal layer providing an airtight assembly and also stress buffering capability yielding a predicted result.

Regarding claim 2, the combination of Luan and Yanai teaches everything as claimed in claim 1. In addition, Luan teaches wherein the redistribution layer structure (132) includes:
conductive posts (posts of TSV’s 126) disposed in the photosensitive chip (114) and electrically connected to the soldering pads of the photosensitive chip (Figs. 7, 11; paras. 0033, 0035; front pads of TSVs 106); and
interconnect lines (134) disposed on the soldering pads of the functional components (pads 123 of 120’s) and the conductive posts (posts of TSV’s 126) and electrically connected to the soldering pads of the functional components and the conductive posts (Figs. 7, 9; paras. 0036, 0053).

Regarding claim 3, the combination of Luan and Yanai teaches everything as claimed in claim 1. In addition, Luan teaches wherein:
the encapsulation layer (128) also covers the sidewall of the optical filter (109) (Fig. 7).

Regarding claim 4, the combination of Luan and Yanai teaches everything as claimed in claim 3. In addition, the combination of Luan and Yanai teaches wherein: the stress buffering layer (11 of Yanai) is disposed between and directly sandwiched by the sidewall of the optical filter (6 of Yanai) and the encapsulation layer (Luan: Figs. 7, 7A; paras. 0029-0031, 0033; the encapsulation layer 128 directly encloses the sensor assembly 112 [incorporating the sensor assembly 30’s the stress buffering layer arrangement of Yanai]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yanai in the combination of Luan and Yanai to have wherein: the stress buffering layer is disposed between and directly sandwiched by the sidewall of the optical filter and the encapsulation layer for sealing the improved sensor assembly with other components so that a better integrated sensor assembly can be obtained yielding  a predicted result.

Regarding claim 5, the combination of Luan and Yanai teaches everything as claimed in claim 1. In addition, Luan teaches wherein:
the functional components (120’s) include at least one of peripheral chips or passive components; and the peripheral chips include one or two of digital signal processing chip and memory chip (Fig. 11; paras. 0029, 0031; A surface-mounted device 120 is shown generically to represent any of a number of different kinds of structures that can be included in the package, such as, e.g., passive circuit components like resistors, capacitors, inductors, etc., and additional integrated circuits such as image processors, voltage stabilizers, drivers for lens controls, etc).

Regarding claim 7, Luan teaches A lens module (Fig. 15), comprising:
a camera assembly (140), which includes:
a photosensitive unit (112), including a photosensitive chip (114) and an optical filter (109) mounted on the photosensitive chip (Figs. 5, 11; para. 0027);
functional components (Figs. 7, 11; paras. 0029, 0031; 120’s);
an encapsulation layer (128), embedded with the photosensitive unit and the functional components (Fig. 7A; paras. 0031, 0033), wherein:
the photosensitive chip and the functional components are exposed from a bottom surface of the encapsulation layer (Fig. 7A), 
a top surface of the encapsulation layer (128) is higher than the photosensitive chip (114) and functional components (120’s) and exposes the optical filter (109) (Figs. 7, 7A), 
the photosensitive chip (114) has soldering pads facing away from the bottom surface of the encapsulation layer (Figs. 7, 11; paras. 0033, 0035; front pads of TSVs 106), and 
the functional components (120’s) have soldering pads (123’s) exposed from the bottom surface of the encapsulation layer (Figs. 7A, 7); and
a redistribution layer structure (132), disposed on the bottom surface of the encapsulation layer and electrically connecting to the soldering pads (Fig. 9; para. 0036); and
a lens assembly (144), electrically connecting to the photosensitive chip and the functional components and including a frame (146/162) mounted on the top surface of the encapsulation layer and surrounding the photosensitive unit and the functional components (Figs. 13-15; paras. 0011, 0029, 0031, 0044-0056),
but fails to teach
a stress buffering layer disposed on a sidewall of the optical filter;
the stress buffering layer is located between the sidewall of the optical filter and the soldering pads of the photosensitive chip.
However, in the same field of endeavor Yanai teaches
a stress buffering layer (11) disposed on a sidewall of the optical filter (6) (Fig. 6; paras. 0017, 0022);
the stress buffering layer (11) is located between the sidewall of the optical filter and the soldering pads (7) of the photosensitive chip (Fig. 6; paras. 0017, 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yanai in Luan to have a stress buffering layer disposed on a sidewall of the optical filter; the stress buffering layer is located between the sidewall of the optical filter and the soldering pads of the photosensitive chip for providing a buffering metal layer providing an airtight assembly and also stress buffering capability yielding a predicted result.

Regarding claim 8, the combination of Luan and Yanai teaches everything as claimed in claim 7. In addition, Luan teaches An electronic device, comprising the lens module according to claim 7 (paras. 0004, 0042).

Regarding claim 9, the combination of Luan and Yanai teaches everything as claimed in claim 1. In addition, Luan teaches further including:
a bonding structure (110) mounting the optical filter on the photosensitive chip, wherein a cavity is formed between the optical filter and the photosensitive chip (Figs. 11, 12; para. 0039).

Regarding claim 10, the combination of Luan and Yanai teaches everything as claimed in claim 9. In addition, the combination of Luan and Yanai teaches wherein:
the stress buffering layer (11 of Yanai) is further formed on a sidewall of the bonding structure (5, 10 of Yanai) and directly sandwiched by the bonding structure (5, 10 of Yanai; Fig. 6; paras. 0017, 0022) and the encapsulation layer (Luan: Figs. 7, 7A; paras. 0029-0031, 0033; the encapsulation layer 128 directly encloses the sensor assembly 112 [incorporating the sensor assembly 30’s the stress buffering layer and the bonding structure arrangements of Yanai]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Yanai in the combination of Luan and Yanai to have the stress buffering layer is further formed on a sidewall of the bonding structure and directly sandwiched by the bonding structure and the encapsulation layer for sealing the improved sensor assembly with other components so that a better integrated sensor assembly can be obtained yielding  a predicted result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan (US 2013/0320471 A1) in view of Yanai (JP 2007123351A) as applied to claim 1 above, and further in view of Jung et al (US 20120038813 A1).
Regarding claim 6, the combination of Luan and Yanai teaches everything as claimed in claim 1. In addition, Luan teaches further including:
a 
but is silent of a flexible printed circuit (FPC) board.
However, in the same field of endeavor Jung teaches
a flexible printed circuit (FPC) board (Fig. 1; para. 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Jung in Luan to have a flexible printed circuit (FPC) board for providing a flexible connecting board with thinner and lighter weight yielding a predicted result.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696